DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closes prior art of record is Kubo (Patent No.: US 4,656,588).  Kubo teaches a control system including a plurality of controllers adapted to control the braking pressure on corresponding vehicle wheels. Each controller receives wheel speed sensor signals from a corresponding wheel speed sensor and derives the rotation speed of the corresponding wheel or wheels. The controller detects failure of the wheel speed sensor to perform a back-up operation in order to continue braking control. The controllers are mutually independent with regard to anti-skid brake control and, on the other hand, are mutually cooperative with regard to the back-up operation when one of the wheel speed sensors fails. The back-up operation includes switching the operation mode of the vehicle brake system from controlled mode to manual mode. Switching of operation mode from the controlled mode to manual mode is performed in each controller at a predetermined timing.
In regards to claim 1, Kubo taken either individually or in combination with other prior art fails to teach or render obvious an electronic control apparatus comprising: a first switching device electrically provided between the wheel speed sensor and the first signal processor, configured to allow or block the signal of the wheel speed sensor to be transmitted to the first signal processor, and a second switching device electrically provided between the wheel speed sensor and the second signal processor, configured to allow or block the signal of the wheel speed sensor to be transmitted to the second signal processor.

In regards to claim 13, Kubo taken either individually or in combination with other prior art fails to teach or render obvious a method determining whether the first electronic control apparatus is malfunctioning: based on a failure of the first electronic control apparatus being not determined, allowing an output signal of a wheel speed sensor to be transmitted to the first electronic control apparatus, by a first switching device provided in the second electronic control apparatus and electrically provided between the wheel speed sensor and the first signal processor, and processing the output signal of the wheel speed sensor by the first electronic control apparatus; and based on the failure of the first electronic control apparatus being determined, blocking the output signal of the wheel speed sensor to be transmitted to the first electronic control apparatus by the first switching device, and processing the output signal of the wheel speed sensor by the second electronic control apparatus.

In regards to claim 14,  Kubo taken either individually or in combination with other prior art fails to teach or render obvious an electronic control apparatus comprising: a first current sensor disposed in series between a wheel speed sensor and power by a short-circuit of the first switch, and a second switch disposed in series between the wheel speed sensor and a ground; and a second electronic control apparatus including: a third switch disposed in series between the power and the wheel speed sensor, and a second current sensor disposed in series between the wheel speed sensor and the ground by the short-circuit of a fourth switch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663